Name: Commission Regulation (EEC) No 3135/86 of 14 October 1986 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 292/14 Official Journal of the European Communities 16. 10 . 86 COMMISSION REGULATION (EEC) No 3135/86 of 14 October 1986 establishing unit values for the determination of the customs value of certain perishable goods , cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 17 October 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 1986. For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . . 6. 1981 , p . 26. (2) OJ No L 335, 13 . 12. 1985, p . 9 . 16. 10. 86 Official Journal of the European Communities No L 292/15 ANNEX Code NIMEXE code l CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07.01-13 07.01-15 07.01 A II New potatoes 23,54 1034 187,79 50,60 161,51 3184 16,70 34701 56,96 15,01 1.12 ex 07.01-21 ex 07.01-22 ex 07.01 B I Broccoli 53,43 2345 425,70 113,66 367,20 7307 38,15 78047 128,14 35,31 1.14 07.01-23 07.01 B II White cabbages and red cabbages 35,18 1539 279,04 75,82 241,43 4731 24,92 51 927 85,41 22,25 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 46,09 2023 366,69 99,08 315,49 6208 32,65 67972 111,48 29,49 1.20 07.01-31 07.01-33 07.01 D I Cabbage lettuce 52,01 2285 414,84 111,78 356,78 7034 36,90 76657 125,83 33,16 1.22 ex 07.01-36 ex 07.01 D II Endives 45,63 1997 361,96 98,35 313,18 6137 32,33 67359 110,79 28,87 1.28 07.01-41 07.01-43 07.01 F I Peas 496,88 21466 3899,03 1 034,27 3387,74 70008 380,68 716060 1168,64 363,90 1.30 07.01-45 07.01-47 07.01 F II Beans (of the species Phaseolus) 81,77 3532 641,64 170,20 557,50 11520 62,64 117839 192,31 59,88 1.32 ex 07.01-49 ex 07.01 Fill Broad beans 24,63 1083 196,18 53,03 168,95 3307 17,44 36383 59,64 15,59 1.40 ex 07.01-54 ex 07.01 G II Carrots 8,58 376 68,35 18,25 58,96 1173 6,12 12532 20,57 5,66 1.50 ex 07.01-59 ex 07.01 G IV Radishes 110,47 4845 878,70 237,46 756,40 14893 77,93 162912 267,37 70,67 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 8,77 379 68,84 18,26 59,81 1236 6,72 12643 20,63 6,42 1.70 07.01-67 ex 07.01 H Garlic 225,68 9749 1 770,91 469,76 1 538,69 31797 172,90 325229 530,78 165,28 1.74 ex 07.01-68 ex 07.01 IJ Leeks 35,69 1561 283,09 76,91 244,93 4800 25,28 52681 86,65 22,58 1.80 07.01 K Asparagus : \ IIIll 1.80.1 ex 07.01-71 II  green 273,79 11828 2148,42 569,90 1 866,70 38575 209,76 394560 643,93 200,51 1.80.2 ex 07.01-71  other 462,68 19988 3630,64 963,08 3154,55 65189 354,47 666770 1088,19 338,86 150 07.01-73 07.01 L Artichokes , 24,26 1065 193,01 52,15 166,06 3267 17,18 35778 58,67 15,52 1.100 07.01-75 07.01-77 07.01 M Tomatoes 47,72 2061 374,52 99,34 325,41 6724 36,56 68781 112,25 34,95 1.110 07.01-81 07.01-82 07.01 P I Cucumbers 22,23 960 174,48 46,28 151,60 3132 17,03 32043 52,29 16,28 1.112 07.01-85 07.01 Q II Chantarelles 980,32 42351 7692,52 2040,56 6683,79 138121 751,05 1412739 2305,65 717,96 1.118 07.01-91 07.01 R Fennel 24,65 1081 196,10 52,99 168,81 3323 17,39 36357 59,67 15,77 1.120 07.01-93 07.01 S Sweet peppers 49,34 2131 387,17 102,70 336,40 6951 37,80 71104 116,04 36,13 1.130 , 07.01-97 07.01 T II Aubergines 23,01 1000 182,85 48,32 158,38 3183 17,57 33347 54,52 15,92 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 31,06 1366 247,45 66,89 213,10 4172 21,99 45890 75,23 19,67 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 48,68 2138 388,12 104,46 333,91 6681 34,62 71711 117,65 31,14 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 112,10 4843 879,66 233,34 764,31 15794 85,88 161551 263,65 82,10 2.10 08.01-31 ex 08.01 B Bananas, fresh 47,42 2048 373,11 98,70 323,32 6681 36,33 68339 111,53 34,73 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 56,04 2421 439,78 116,66 382,11 7896 42,93 80767 131,81 41,04 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 134,49 5810 1055,34 279,94 916,95 18948 103,03 193815 316,31 98,49 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 257,90 11 141 2023,75 536,83 1 758,38 36337 197,58 371 664 606,57 188,88 2.50 08.02 A I Sweet oranges, fresh : l \ 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi ­ sanguines 43,28 1900 344,34 93,04 296,26 5829 30,66 63829 104,68 27,69 No L 292/16 Official Journal of the European Communities 16 . 10 . 86 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg. net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 39,70 1715 311,57 82,64 270,71 5594 30,42 57 220 93,38 29,08 2.503 08.02-05Il \\ \ 08.02-09 08.02-15 08.02-19  others 24,32 1050 190,86 50,63 165,83 3427 18,63 35052 57,20 17,81 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 25,57 1105 200,70 53,24 174,38 3603 19,59 36860 60,15 18,73 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 54,83 2395 435,12 115,65 376,03 7558 41,69 79602 130,32 37,50 2.60.3 08.02.28 08.02 B I  Clementines 32,79 1416 257,30 68,25 223,56 4619 25,12 47254 77,12 24,01 2.60.4 08.02-34 1 08.02-37 1 ex 08.02 B II  Tangerines and others 64,19 2773 503,69 133,61 437,64 9044 49,17 92504 150,97 47,01 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 46,85 2024 367,63 97,52 319,42 6600 35,89 67516 110,18 34,31 2.80 ex 08.02 D Grapefruit, fresh : Il l 2.80.1 ex 08.02-70Il  white 59,36 2564 465,86 123,57 404,77 8364 45,48 85556 139,63 43,48 2.80.2 ex 08.02-70  pink 68,31 2951 536,07 142,20 465,77 9625 52,33 98450 160,67 50,03 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 138,53 5984 1087,06 28836 944,51 19518 106,13 199640 325,82 101,45 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 51,28 2215 402,41 106,74 349,64 7225 39,28 73903 120,61 37,55 2.95 08.05-50 08.05 C Chestnuts 84,23 3686 668,11 181,53 578,07 11329 59,67 124330 204,50 53,29 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 36,44 1574 286,00 75,86 248,50 5135 27,92 52525 85,72 26,69 2.110 08.06-33 II IlIIIIIl||Illi || 08.06-35 08.06-37 08.06-38 08.06 B II Pears 59,16 2555 464,24 123,14 403,37 8335 45,32 85259 139,14 43,32 2.120 08.07-10 08.07 A Apricots 50,58 2209 401,35 106,67 346,85 6972 38,45 73424 120,20 34,58 2.130 ex 08.07-32 ex 08.07 B Peaches 58,56 2529 459,53 121,89 399,27 8251 44,86 84394 137,73 42,89 2.140 ex 08.07-32 ex 08.07 B Nectarines 35,60 1555 282,54 75,10 244,17 4908 27,07 51690 84,62 24,35 2.150 08.07-51 1 08.07-55 J 08.07 C Cherries 88,56 3890 706,11 190,05 607,49 12155 62,99 130463 214,04 56,65 2.160 08.07-71 1 08.07-75 I 08.07 D Plums 42,81 1849 335,96 89,11 291,90 6032 32,80 61700 100,69 31,35 2.170 08.08-11 1 08.08-15 J 08.08 A Strawberries 76,45 3355 608,18 164,33 523,28 10297 54,16 112738 184,89 48,92 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 131,10 5710 1044,19 275,73 902,34 18106 100,19 190076 311,13 90,10 2.180 08.09-11 ex 08.09 Water melons 22,75 991 181,21 47,85 156,59 3142 17,38 32987 53,99 15,63 2.190 ex 08.09 Melons (other than water melons) : e 2.190.1 ex 08.09-19  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 29,00 1253 227,61 60,37 197,76 4086 22,22 41801 68,22 21,24 2.190.2 ex 08.09-19||  other 94,35 4076 740,40 196,40 643,31 13294 72,28 135976 221,91 69,10 2.195 ex 08.09-90 ex 08.09 Pomegranates 66,89 2889 524,87 139,23 456,05 9424 51,24 96394 157,31 48,98 2.200 ex 08.09-90 ex 08.09 Kiwis 205,23 8866 1610,47 427,20 1 399,29 28916 157,23 295765 482,70 150,31 2.202 ex 08.09-90 ex 08.09 Khakis 198,36 8706 1577,95 426,36 1 357,65 26715 140,52 292500 479,72 126,92 2.203 ex 08.09-90 ex 08.09 Lychees 318,47 13871 2536,52 669,81 2191,95 43984 243,38 461 727 755,78 218,88